Citation Nr: 0019820	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1310 (West 1991).

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from March 1941 to July 1946 and died in 
January 1997, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.

In addition, the Board notes that the appellant requested 
consideration of a claim of eligibility for survivors' and 
dependents' educational assistance under Chapter 35, Title 
38, United States Code.  That benefit was granted by the 
August 1997 rating decision. 


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in January 
1997, and that hepatocellular carcinoma was his immediate 
cause of death.

2.  At the time of the veteran's death, service connection 
had been established for paralysis of the left sciatic nerve, 
favorable ankylosis of the left hip, and favorable ankylosis 
of the left scapulohumeral joint.  He had a combined 100 
percent evaluation effective from July 21, 1946 to September 
4, 1947, and again from July 30, 1992 until his death in 
January 1997.

3.  There is no competent medical evidence of a nexus between 
the veteran's fatal liver cancer, which was first shown 
decades after service, and any remote incident of active 
service, nor is there any medical evidence to show the 
veteran's service-connected paralysis of the left sciatic 
nerve, favorable ankylosis of the left hip, and favorable 
ankylosis of the left scapulohumeral joint caused or 
aggravated his liver cancer.

4.  There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially and substantially contributed to the 
veteran's death.  

5.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or for five years from the date of discharge from 
service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The requirements for payment of dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991) have not been met.  
38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 C.F.R. §§ 3.22, 
3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in this case is the surviving spouse of a 
veteran who had active service during World War II between 
March 1941 and July 1946.  The veteran died in January 1997 
at the age of 83 of hepatocellular carcinoma.  The appellant 
essentially contends that her husband's death is related to 
service.  Specifically, in a November 1998 written statement, 
she contended that her husband's war injuries and resulting 
general physical decline made him more susceptible to cancer 
and/or made it more difficult for him to resist the cancer 
once it had started.  She also noted that the veteran's 
service-related injuries contributed to his death by making 
him so weak as to make his treatment/medication ineffective.

I.  The Evidence

The service medical records are negative for complaints, 
diagnoses, or treatment for hepatocellular carcinoma, or any 
related symptomatology.  In addition, the post-service 
medical evidence includes a September 1947 and September 1949 
VA examination reports indicating the veteran's diagnoses 
were healed fracture of the body of the left scapula with 
residual pain in the shoulder and limitation of motion; 
incomplete paralysis of the left sciatic nerve with weakness, 
partial ankylosis of the left knee and ankle, and 
paresthesia; residuals of acute dislocation of the left hip 
with aseptic necrosis, partial ankylosis and arthritis; and 
deformity of the left leg.

Medical records from the Indianapolis VA Medical Center 
(VAMC) dated from August 1959 to September 1959 note the 
veteran's discharge diagnosis was internal hemorrhoids, and 
that he was smoking at the time about one to one and a half 
packs of cigarettes per day.  Additionally, VA examination 
reports dated January 1960 and October 1993 further describe 
the status of the veteran's left lower extremity, left foot, 
and left scapulohumeral joint disabilities. 

Lastly, medical records from the Indiana University Medical 
Center dated from October 1996 to February 1997 reveal the 
veteran was followed up for a diagnosis of hepatocellular 
carcinoma which was found a few days prior at the Hendricks 
County Hospital.  Specifically, the Board notes that these 
records contain a February 1997 statement from Fred O. 
Butler, M.D., which indicates the veteran was first seen on 
December 6, 1996.  At that time, he was 83 years old and had 
metastatic hepatocellular carcinoma.  He had lost 40 pounds 
prior to this diagnosis and had been shown to have a right 
lower lobe liver mass that had been increasing in size.  His 
past history was positive for a crush injury to his left 
lower extremity by a tank in World War II, and he had had 
chronic circulatory problems there in the past.  He also had 
a myocardial infarct in 1966 and a coronary artery bypass 
graft.  He was bothered by osteoarthritis and was scheduled 
to have a hip replacement  around the time he was seen by Dr. 
Butler prior to the diagnosis of hepatocellular carcinoma.  
It was further noted that the veteran's disease was far 
advanced and he did not respond to Adriamycin and 5-FU.  The 
veteran's disease progressed and he died of overwhelming 
tumor burden within a few months. 

II.  Service Connection for Cause of Death under 38 U.S.C.A. 
§ 1310

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

In this case, the veteran's death certificate shows he died 
in January 1997 and that the immediate cause of death was 
hepatocellular carcinoma.  No underlying causes of death or 
other significant conditions were listed as contributing to 
death.

After a review of the evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death, hepatocellular carcinoma, is linked 
to his period of service.  Given this, the question then 
becomes whether the appellant has presented evidence that a 
service-connected disability caused or contributed 
substantially or materially to the cause death, and the Board 
observes that there is no medical evidence linking any of the 
veteran's service-connected disabilities to his death.

With regard to the appellant's belief that the veteran's 
death was caused by his
war injuries and resulting general physical decline, which 
made him more susceptible to cancer and/or made it more 
difficult for him to resist the cancer once it had started, 
the Board notes that a lay person is competent to describe 
symptoms observed, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) and does not 
have a well-grounded claim.  Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well-grounded claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  For these reasons, the Board must find 
that the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a).

Lastly, the Board points out that, in the absence of the 
submission of a well-grounded claim, the VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim, including obtaining any medical opinions supporting 
the claim on appeal.  See Morton v. West, 12 Vet. App. 477 
(1999).  The appellant is advised, however, that she may 
submit for consideration by the RO any evidence she believes 
will establish a well-grounded claim, including the veteran's 
medical records from the Hendricks County Hospital noted in 
the records from the Indiana University Medical Center, if 
applicable.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  As the foregoing explains the need for 
competent evidence linking the cause of the veteran's death 
to his active duty service, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application.  See Graves v. Brown, 8 Vet. 
App. 522, 524- 525 (1996).

III.  DIC under 38 U.S.C.A. § 1318.

The record shows the appellant claims that the veteran would 
have been "hypothetically" entitled to a 100 percent 
evaluation for the required period, and thus, DIC benefits 
under 38 U.S.C.A. § 1318 are warranted.  In this regard, the 
Board notes that, at the time of the veteran's death, service 
connection had been established for paralysis of the left 
sciatic nerve, favorable ankylosis of the left hip, and 
favorable ankylosis of the left scapulohumeral joint.  He had 
a combined 100 percent evaluation effective from July 21, 
1946 to September 4, 1947, and again from July 30, 1992 until 
his death in January 1997.

The premise of this contention assumes that service 
connection had been established for the claimed disabilities, 
and that one or more of the disorders had been improperly 
evaluated and that the veteran would have hypothetically been 
"entitled to receive" a 100 percent evaluation for the 
requisite period of time.  In this regard, 38 C.F.R. § 3.22 
(a) reflects that benefits are payable if a veteran's death 
was not caused by his or her own willful misconduct, and the 
veteran was in receipt of, or would have been "entitled to 
receive," compensation for a service- connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of ten or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of discharge from service for a period of not 
less than five years preceding death.

Additionally, in Wingo v. West, 11 Vet. App. 307 (1998) the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had never established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which would have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.  

However, the Court recently limited the effect of the holding 
in Wingo to claims filed prior to March 1992, the date 
38 C.F.R. § 20.1106 became effective.  See Marso v. West, 13 
Vet. App. 260 (1999).  The provisions of 38 C.F.R. § 20.1106 
requires, by negative implication, that a rating decision 
during a veteran's lifetime must be taken into consideration 
when adjudicating a claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  In other words, final rating decisions issued during 
a veteran's lifetime are controlling when determining 
entitlement to benefits under 38 U.S.C.A. § 1318(b).  In this 
case, the veteran died in January 1997 and the appellant 
filed her claim in July 1997.  Thus, as the appellant's 
claimed was submitted after March 1992, the Court's 
interpretation of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 set forth in Wingo and Carpenter v. Gober, 
11 Vet. App. 140 (1998) is not applicable.  Marso, supra.

In the Carpenter case, it was argued that 38 C.F.R. § 20.1106 
precluded an "entitled to receive" claim under 38 U.S.C.A. 
§ 1318(b) where the VA or the BVA had previously denied the 
veteran's claim for a 100 percent disability rating within 
10 years prior to the veteran's death.  The Court did not 
reach the question of whether 38 C.F.R. § 20.1106 affects a 
"hypothetical entitlement" claim under 38 C.F.R. § 1318(b), 
because the appellant in Carpenter had filed her claim in 
September 1991, and 38 C.F.R. § 20.1106 became effective in 
March 1992.  In Wingo, the Court held that where a veteran 
had never filed a claim for VA benefits, the veteran's 
surviving spouse could still file a claim for DIC benefits to 
demonstrate that the veteran would have been entitled to 
receive VA compensation for a 100 percent disability rating 
for 10 continuous years prior to the veteran's death.  In 
that case, the service department had certified that the 
veteran had been 100 percent disabled at the time he was 
released from service in 1946.  The veteran was then awarded 
retirement pay after his discharge from service.  He died 
later in 1992.  The Court found that the appellant had 
submitted a well grounded "entitled to receive" claim for DIC 
benefits under 38 U.S.C.A. § 1318(b)(1).

The Court explained in Marso that the Carpenter decision 
applies to 38 U.S.C.A. § 1318(b) "entitled to receive" claims 
filed prior to the promulgation of 38 C.F.R. § 20.1106 and 
that Marso applies to claims filed after that regulation 
became effective in March 1992.  The Wingo decision continues 
to control where no final VA decision regarding the veteran's 
level of disability had been made which would affect a 
survivor's claim under § 1318(b)(1).  The Court concluded 
that a survivor of a deceased veteran is eligible for DIC 
under § 1318(b)(1) if, (1) the veteran was in actual receipt 
of a 100 percent disability rating for the statutory period 
of time, (2) the veteran would have been in receipt of a 
100 percent disability rating for such time but for CUE 
(clear and unmistakable error) in a final RO or BVA decision, 
or (3) if under the specific and limited exceptions under 
Carpenter or Wingo the veteran was "hypothetically" entitled 
to a 100 percent disability rating for the required period of 
time.

In this case, while the veteran was assigned a combined 100 
percent evaluation effective from July 21, 1946 to September 
4, 1947, and again from July 30, 1992 until his death in 
January 1997; and it has been asserted that he was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time, the Board believes that the 
facts in this case do not fall within the Wingo exception 
explained in Marso.  The appellant's claim was submitted 
after March 1992, which means that, under 38 C.F.R. 
§ 20.1106, final rating decisions issued during the veteran's 
lifetime are controlling.  Thus, the Court's interpretation 
of entitlement to DIC benefits under 38 U.S.C.A. § 1318 set 
forth in Wingo and Carpenter is not applicable, given the 
Court's holding in Marso.  Furthermore, the Board notes the 
record is devoid of any evidence indicating the veteran ever 
contended that the rating decisions during the veteran's 
lifetime, two of which resulted in a reduction of the 
combined 100 percent evaluation, were clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 7111 (West 1991 
and Supp. 1999). 

While the appellant has asserted that the veteran was 
hypothetically entitled to a 100 percent evaluation for his 
service-connected disabilities, the Board finds that the 
veteran's combined 100 percent evaluation effective from July 
21, 1946 to September 4, 1947, includes a period of about 14 
months.  As well, his combined 100 percent evaluation 
effective from July 30, 1992 until his death in January 1997 
includes a period of about four and a half years.  As such, 
the veteran was not continuously rated totally disabled for a 
period of 10 years or more immediately preceding his death, 
or for five years from the date of discharge from service.  
Accordingly, the Board finds and concludes that entitlement 
to DIC benefits under 38 U.S.C.A. § 1318 is not warranted. 

The Board notes that in response to Wingo, 38 C.F.R. § 3.22 
was recently revised and VA has established an interpretative 
rule reflecting its conclusion that section 1318 authorizes 
payment of DIC only in cases were the veteran had, during his 
or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
These changes are set forth in 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).  The revised regulation clearly sets forth that 
the term "entitled to receive" means that, at the time of 
death, the veteran had a service-connected disability rated 
totally disabling by the VA but was not receiving 
compensation for one of several specified reasons listed in 
38 C.F.R. § 3.22(b), none of which are applicable here. 

In this case, because the appellant filed her claim after the 
March 1992 effective date for 38 C.F.R. § 20.1106, and the 
record shows that there are final VA decisions regarding the 
level of the veteran's service-connected disabilities, the 
Board concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application as the limited exceptions provided in Carpenter 
and Wingo are not present in this particular case.  See 
Marso, supra.

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991) 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



